Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (CN101628711A).

With regard to claim 1,
Ueda et al. disclose a nitride fluorescent material, wherein the fluorescent material contains a compound with the chemical formula MmAlxSiyN3:aR, bEu, cCe, (CaAlSiN3:Er,Eu,Ce, see page 14) wherein the M element is selected from Ca element and/or Sr element; the R element is selected from at least one of Er element, Nd element, Yb element, Cr element, and Fe element; and the parameters m, x, y, a, b and c meet the following relationships: 0.8≤m≤1.0 (1), 0.9≤x≤1.1 (1), 0.9≤y≤1.1 (1), 0.001≤a≤0.20, 0≤b≤0.20 and 0≤c≤0.1 (.0001≤a+b+c≤0.1, see page 12). While Ueda et al. do not specify the exact ranges of a,b,c claimed, it has been held that it is well within the ability of those of ordinary skill in the art at the time of the invention to optimize ranges of values through routine experimentation and would have been obvious to the same to do in this case in order to tune light emission characteristics.
With regard to claim 2,
Ueda et al. disclose the nitride fluorescent material according to claim 1, wherein the fluorescent material has the same crystal structure as CaAlSiN3 (see page 14)
With regard to claims 3, 11,
Ueda et al. disclose the nitride fluorescent material according to claims 1, 2, wherein the M element is the Ca element and Sr element, and a molar ratio of the Ca element to the M element is not less than 0.8 (see page 15)
With regard to claims 4, 12, 13,
Ueda et al. disclose the nitride fluorescent material according to claims 1, 2, 3, where .0001≤a+b+c≤0.1( see page 12). While Ueda et al. do not specify the exact ranges of a,b,c claimed, it has been held that it is well within the ability of those of ordinary skill in the art at the time of the invention to optimize ranges of values through routine experimentation and would have been obvious to the same to do in this case in order to tune light emission characteristics.
With regard to claims 5, 14, 15, 16,
Ueda et al. disclose the nitride fluorescent material according to claim 1, 2, 3, 4, wherein the parameters x and y meets the following relationship: 1≤y/x≤1.3 (1, CaAlSiN3, see page 14)
With regard to claims 6, 17, 18, 19, 20,
Ueda et al. disclose the nitride fluorescent material according to claim 1, 2, 3, 4, 5, wherein the M element is the Ca element and the R element is the Er element (see page 14).
With regard to claim 7,
Ueda et al. disclose a light-emitting device, at least comprising the nitride fluorescent material according to claim 1 and an excitation light source (LED see page 21).
With regard to claim 8,
Ueda et al. disclose the light-emitting device according to claim 7, wherein the emission wavelength of the excitation light source is 360-480 nm (see page 21).
With regard to claim 9,
Ueda et al. disclose the light-emitting device according to claim 8, wherein the excitation light source is an ultraviolet/near-ultraviolet semiconductor chip or a blue light semiconductor chip (see page 21).
With regard to claim 10,
Ueda et al. disclose the light-emitting device according to claim 1, wherein the excitation light source is an ultraviolet/near-ultraviolet semiconductor chip with an emission wavelength in the range of 390-430 nm, or the excitation light source is a blue light semiconductor chip with an emission wavelength in the range of 430-470 nm (see page 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2008/0203901.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879